DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 7 April 2021 has been entered. Claims 1-15 and 17-21 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 9,879,792) in view of Massey (US 3,744,752).
Regarding Claim 1, Wyatt discloses an apparatus (Figure 3).  The apparatus comprising: 
a valve stem (32a) for a fluid valve (Figure 3); 
a pin (33) removably coupled to an end of the valve stem (Figure 3) to receive a valve lever (35) to manually operate the fluid valve (Figure 3); 

Massey teaches a connection (Figure 2) with a damping material (14; Col 2, lines 24-25 to dampen friction between the parts) extending around the pin (12) to engage the valve lever (11 in Figure 1) and a washer (13) disposed on the pin (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyatt to incorporate the teachings of Massey to provide for a damping material extending around the pin to engage the valve lever and a washer disposed on the pin, or the valve lever and the valve stem.  Doing so would be combining prior art elements according to known methods to yield predictable results (the damping material of Massey with the valve apparatus of Wyatt to provide for a friction bearing between the lever and the washer).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the damping material is a material such that it reduces a magnitude of vibrations that are transferred to the valve lever, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 2, Massey teaches a nut (15) coupled to the pin (12) to impart a force on the damping material, the nut to rotate relative about the pin to change a magnitude of a damping effect (by either tightening or loosening against 16 as seen in Figure 1).  
Regarding Claim 3, Massey teaches where the damping material (14) is between the washer (13) and the valve lever (11).  
Regarding Claim 4, Massey teaches where the valve lever (35 of Wyatt and 11 of Massey) squeezes the valve stem to further reduce the magnitude of vibrations that are transferred to the valve lever (by 17; Figure 1).  
Regarding Claim 5, Wyatt discloses where the valve lever (35) rotates about a pin's longitudinal axis to cause the valve stem to move along a valve stem's longitudinal axis (about 33; Figure 3 and Figure 4).  
Regarding Claim 6, Wyatt discloses where the valve lever (35) is configured to rotate in either a first direction or a second direction about the pin's longitudinal axis (Figure 4 or Figure 5).  
Regarding Claim 7, Wyatt discloses where the valve lever (35) is configured to move between a first position (Figure 3) and a second position (Figure 4), wherein the fluid valve is in an armed state when the valve lever is in the first position (Figure 3) and a disarmed state when the valve lever is in the second position (Figure 4), and wherein the valve lever is configured to remain in the second position until a force is imparted on the valve lever (Col 4, lines 37-46; by at least the spring).  
Regarding Claim 8, Wyatt discloses (Figure 3).  The apparatus comprising: 
a valve lever (35) operatively coupled to a valve stem (32a) of a fluid valve (Figure 3); 
a pin (33) that couples the valve lever to the valve stem (Figure 3), wherein the valve lever is configured to rotate about the pin to move the valve stem (Figure 3 to Figure 4); but fails to expressly disclose an elastomeric ring disposed on the pin and engaged with the valve lever and the valve stem, the elastomeric ring to reduce a magnitude of movement that is transferred between the valve lever and the valve stem.  
Massey teaches a connection (Figure 2) with a ring (14; Col 2, lines 24-25 to dampen friction between the parts) disposed on the pin (12) and engaged with the valve lever and the valve stem, the ring to reduce a magnitude of movement that is transferred between the valve lever (11) and the valve stem (12).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the ring is elastomeric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 9, Massey teaches a nut (15) coupled to the pin (12), wherein the nut is rotatable about the pin to change a damping effect of the elastomeric ring (by either tightening or loosening against 16).  
Regarding Claim 10, Massey teaches where the valve lever (35 of Wyatt and 11 of Massey) squeezes the valve stem to further reduce the magnitude of vibrations that are transferred to the valve lever (by 17; Figure 1).  
Regarding Claim 11, Wyatt discloses where the valve lever (35) is rotatable between a first position (Figure 3) and a second position (Figure 4) to adjust a state of the fluid valve.  
Regarding Claim 12, Wyatt discloses where the valve lever (35) is configured to be maintained in the second position until a force is imparted on the valve lever (Col 4, lines 37-46; by at least the spring), and wherein the fluid valve is in a disarmed state when the valve lever is in the second position (Figure 4).  
Regarding Claim 13, Wyatt discloses where the valve lever (35) includes a first portion extending from the pin in a first direction (the top part extending out) and a second portion extending from the pin in a second direction opposite to the first direction (the sides extending downward as shown in the orientation of Figure 3), and wherein the first or second portion is configured to engage an exterior portion of the fluid valve to move the valve stem (Figure 3 and Figure 4 shows at least the second portion contacting the top of 42).  
Regarding Claim 14, Wyatt discloses a fluid valve (Figures 1-4).  The valve comprising: 
a stem (32a) extending out of a body (42) of the fluid valve (Figure 3); 
a lever (35) adjustably coupled to the stem via a pin (via 33), wherein the lever is movable to change a position of the stem (Figures 3 and 4); but fails to expressly disclose a damping material operatively coupled to the pin, the damping material disposed between a surface of the lever and a surface of a washer disposed on the pin, the surface of the washer opposite the surface of the lever, the damping material to provide a damping effect between the stem and the lever.  
Massey teaches a connection (Figure 2) with a damping material (14; Col 2, lines 24-25 to dampen friction between the parts) operatively coupled to the pin (12), the damping material disposed between a surface of the lever (Figure 1 at 11) and a surface of a washer disposed on the pin (13), the surface of the washer opposite the surface of the lever (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyatt to incorporate the teachings of Massey to provide for a damping material operatively coupled to the pin, the damping material disposed between a surface of the lever and a surface of a washer disposed on the pin, the surface of the washer opposite the surface of the lever.  Doing so would be combining prior art elements according to known methods to yield predictable results (the damping material of Massey with the valve apparatus of Wyatt to provide for a friction bearing between the lever and the washer).
In re Leshin, 125 USPQ 416.
Regarding Claim 15, Massey teaches a nut (15) operatively coupled to the pin (12) to impart a force on the damping material, wherein the nut is configured to rotate about the pin to adjust the damping effect (by either tightening or loosening against 16).  
Regarding Claim 17, Wyatt discloses where the lever (35) is positioned fittingly close to the stem (32a) to reduce a magnitude of vibrations that are transferred to the lever (Figures 3 and 4).  
Regarding Claim 18, Wyatt discloses where the lever (35) is configured to rotate about an axis defined by an aperture in the stem (Figures 3 and 4; where the pin 33 is inserted through the aperture).  
Regarding Claim 19, Wyatt discloses where the lever is rotatable in a first and a second direction about the axis (from Figure 3 to Figure 4 and back again).  
Regarding Claim 20, Wyatt discloses where the lever (35) is rotatable between a first position (Figure 3) and a second position (Figure 4), wherein the fluid valve is in an armed state when the lever is in the first position (Figure 3) and a disarmed state when the lever is in the second position (Figure 4), and wherein the lever is configured to remain in the second position until a force is imparted on the lever (Col 4, lines 37-46; by at least the spring).  
Regarding Claim 21, Wyatt discloses where rotation of the lever in the first direction or the second direction (up or down) is to cause the stem to move in a third direction along a longitudinal axis of the stem (up and down).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753